 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 1 of 6 Page ID #:159




 1
 2

 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12   JANE DOE, as next friend for “JESSY,”       Case No.:2:19-cv-015540ODW-SS
     a minor, and “SOLOMON”,
13                                               DECLARATION OF CAROL L.
                            Plaintiffs,          HEPBURN IN SUPPORT OF
14
                                                 OPPOSITION TO
15   v.                                          DEFENDANT’S MOTION TO
                                                 DISMISS
16   EDWARD CHARLES DINKFELD,
17                                               NOTE ON MOTION
                            Defendant.
                                                 CALENDAR:
18
19
20
21

22
23
24
25

                                                        CAROL L. HEPBURN, P.S.
                                                          ATTORNEYS AT LAW
                                                   200 FIRST AVENUE WEST, SUITE 550
          -1
                                                          SEATTLE, WA 98119
                                                 TEL: (206) 957-7272 / FAX: (206) 957-
                                                 7273
 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 2 of 6 Page ID #:160




 1          CAROL L. HEPBURN hereby declares the following to be true and correct
 2   under penalty of perjury of the laws of the State of California:
 3          1.    I am one of the attorneys representing the Plaintiffs “Jessy” and
 4   “Solomon” in this action (“Jessy” and “Solomon”, or “Plaintiffs”). I make this
 5   Declaration in support of their
 6   Opposition to Defendant’s Motion to Dismiss.
 7
 8          2.    The telephone call which Defense counsel alleges was a meet and
 9
     confer covered only the single issue of specificity and not the several issues raised
10
11
     in the pending defense motion. Plaintiffs agreed to make the complaint more

12   specific yet this motion was filed nonetheless. Defense counsel Robert Helfend
13
     emailed all plaintiffs’ three counsel concerning arranging a meet and confer.
14

15
     After some back and forth in which I confirmed that I wanted all plaintiffs’

16   counsel on the call, Mr. Helfend cold-called me afternoon of May 15, 2019. He
17
     called me reportedly from his car and informed me that the issue was “simple”
18
19   and that the others did not need to be on the call. He said that paragraph 23 of the

20   complaint was not specific enough. He said under Twombley it needed to be
21
     more specific.
22
23          3.    During the phone call on May 15, 2019 Defense counsel Mr.

24   Helfend said nothing about, nor raised any questions concerning, the status of
25

                                                                CAROL L. HEPBURN, P.S.
                                                                  ATTORNEYS AT LAW
                                                           200 FIRST AVENUE WEST, SUITE 550
       -2
                                                                  SEATTLE, WA 98119
                                                         TEL: (206) 957-7272 / FAX: (206) 957-
                                                         7273
 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 3 of 6 Page ID #:161




 1   Jane Doe, next friend for Plaintiff Jessy as is alleged in Defendants memorandum
 2
     supporting his motion at page 3, Paragraph I. Introduction. Had that issue been
 3
     raised I would have advised Mr. Helfend that --“Jane Doe” is not alleging injury
 4
 5   or seeking damages on her own behalf, that she is named in this action only as
 6
     Next Friend for a minor who does not have the legal capacity to appear and make
 7
 8
     decisions in this litigation on his own behalf. Had this issue been raised by Mr.

 9   Helfend in the call he made to me I would have offered to put that clarification in
10
     writing, either through an amended complaint or by letter.
11
12
13          4.    In the phone call of May 15, 2019 Mr. Helfend said nothing about
14
     the allegations in the complaint concerning personal jurisdiction being inadequate
15
16   as he alleges in his Memorandum at page 3, Paragraph I. Introduction.

17
18
            5.    In the phone call of May 15, 2019 Mr. Helfend said nothing about
19
20   Plaintiffs’ claims being invalidated because they received restitution under the

21   criminal matter as a result of Mr. Dinkfeld’s conviction as he alleges in his
22
     Memorandum at page 3, Paragraph I. Introduction.
23
24
25

                                                               CAROL L. HEPBURN, P.S.
                                                                 ATTORNEYS AT LAW
                                                          200 FIRST AVENUE WEST, SUITE 550
       -3
                                                                 SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-
                                                        7273
 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 4 of 6 Page ID #:162




 1          6.    After reviewing paragraph 23 of the Complaint I emailed Mr.
 2
     Helfend the same May 15 and advised that we would make the complaint more
 3
     definite and certain and inquired whether he wanted that in a pleading or a letter.
 4
 5   (A true and correct copy of the entire email thread is attached hereto at Exhibit 1
 6
     hereto.) Set forth in the email is also the confirmation that paragraph 23 was the
 7
 8
     only issue discussed during the call. Plaintiffs’ co-counsel John Kawai further

 9   responded that same day that paragraph 23 could be read together with
10
     paragraphs 9-11 and 12-14 to provide more specificity.
11
12
13          7.    When Mr. Helfend did not respond to my email I again emailed him
14
     on May 21, 2019 and reiterating that we would make the allegations more
15
16   specific and inquiring as to his preference for form. His response at that time was

17   that “Mr. Dinkfeld is considering his options.” This motion followed. Attached
18
     hereto as Exhibit 1 is a true and correct copy of the email thread showing my
19
20   original email to Mr. Helfend on May 15, Plaintiffs’ counsel Mr. Kawai’s

21   comment that paragraphs 9 – 11, and 12 – 14 might be considered to expand on
22
     paragraph 23 of the complaint, my followup email on May 21 having not received
23
24   a response from Mr. Helfend, and Mr. Helfend’s response concerning defendant

25   “considering his options.”
                                                               CAROL L. HEPBURN, P.S.
                                                                 ATTORNEYS AT LAW
                                                          200 FIRST AVENUE WEST, SUITE 550
       -4
                                                                 SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-
                                                        7273
 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 5 of 6 Page ID #:163




 1          8.    There was no more substance to any “meet and confer”
 2
     communication between Mr. Helfend and myself other than is set forth in this
 3
     declaration. No “thorough” discussion took place. I never received a response to
 4
 5   my inquiry concerning what form Plaintiffs might use for the further specification
 6
     of facts.
 7
 8
            9.    Attached hereto as Exhibit 2 is a true and correct copy of the
 9
10   Judgment of conviction of Defendant Dinkfeld of the crimes of Travel with Intent

11   to Engage in Illicit Sexual Conduct with a Minor in violation of 18 U.S.C.
12
     §2423(b) and Receipt of Child Pornography in violation of 18 U.S.C.
13
14   §2252A(a)(5)(B), (b)(2) in United States v. Dinkfeld, Case. No. CR 17-482-R,

15   United States District Court, Central District of California.
16
17          10.   Attached hereto as Exhibit 3 is a true and correct copy of the
18
     Stipulation Regarding Restitution signed by Defendant Dinkfeld and his counsel
19
20   Robert Helfend and entered into with the Government and filed in the matter of

21   United States v. Dinkfeld on May 7, 2018.
22
23
24
25

                                                                CAROL L. HEPBURN, P.S.
                                                                  ATTORNEYS AT LAW
                                                           200 FIRST AVENUE WEST, SUITE 550
       -5
                                                                  SEATTLE, WA 98119
                                                         TEL: (206) 957-7272 / FAX: (206) 957-
                                                         7273
 Case 2:19-cv-01554-ODW-SS Document 35-1 Filed 06/12/19 Page 6 of 6 Page ID #:164




 1          11.   Attached hereto as Exhibit 4 is a true and correct copy of the Order
 2
     Regarding Restitution entered in the matter of United States v. Dinkfeld on May
 3
     9, 2018.
 4
 5   DATED this 12th day of June, 2019, at Seattle, Washington.
 6
                                                  CAROL L. HEPBURN, P.S.
 7
 8                                                /s Carol L. Hepburn
 9
                                                  Carol L. Hepburn, Pro Hac Vice
                                                  200 First Avenue West, #550
10                                                Seattle, WA 98119
11                                                (206) 957-7272
                                                  (206) 957-7273 fax
12                                                carol@hepburnlaw.net
13                                                Attorney for Jessy and Solomon

14

15
16
17
18
19
20
21

22
23
24
25

                                                               CAROL L. HEPBURN, P.S.
                                                                 ATTORNEYS AT LAW
                                                          200 FIRST AVENUE WEST, SUITE 550
       -6
                                                                 SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-
                                                        7273
